        Case 1:17-cv-01803-PGG Document 91-1 Filed 02/27/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,                 §
                                §
      Plaintiff,                §
                                §
  vs.                           §   Civil Action No. 1:17-cv-01803
                                §
XEROX CORP., ACS TRANSPORT      §
SOLUTIONS, INC., XEROX          §
TRANSPORT SOLUTIONS, INC.,      §
CONDUENT INC., and              §
NEW JERSEY TRANSIT CORP.,       §
                                §
      Defendants.               §
                       CERTIFICATE OF SERVICE

       I hereby certify that the parties’ Proposed Protective Order was electronically filed on

this February 27, 2019. Notice of this filing will be sent to all parties and counsel of record by

operation of the Court’s electronic filing system and the parties may access this filing through

the Court's system.


/s/ Frances H. Stephenson
Frances H. Stephenson
